PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Honore et al.
Application No. 16/082,249
Filed: 4 Sep 2018
For: WEARABLE DEVICE WITH MULTIMODAL DIAGNOSITICS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition under 37 CFR 1.182 for expedited processing.  This is also a decision in response to the petition under the unintentional provisions of 37 CFR 1.137(a) to revive the above-identified application, both petitions filed 04 March 2021.

The petition for expedited consideration is GRANTED.

The petition to revive is GRANTED.

Petition for expedited consideration

Petitioner has filed a request to receive expedited consideration for the petition to revive the application under 37 CFR 1.137(a). Petitioner has provided the appropriate fee of $210, as required under 37 CFR 1.17(f).  Accordingly, the petition under 37 CFR 1.137(a) has received expedited consideration.  

Petition to Revive

This application became abandoned for failure to timely file the oath or declaration for all inventors no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed 30 December 2020.  Accordingly, the date of abandonment of this application is 05 January 2021.  A Notice of Abandonment was mailed 14 January 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of the required declarations;
(2) the petition fee of $1050; and
(3) a statement of unintentional delay.  

Any questions concerning this decision should be directed to the undersigned at (571) 272-6735. All other inquiries should be directed to the Technology Center at (571) 272-3700. 

The application is being referred to Technology Center AU 3791 for processing of the RCE within the normal course of business. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET